DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 5/12/2021, claims 1 – 20 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 7/16/2021 is herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 11 of U.S. Patent No. 11,036,607 in view of Vander Broek (US 2015/0213631 A1) and further in view of Chen et al. (US 2017/0083585 A1), hereinafter “Chen”.
Claims 1 – 20 of the instant application # 17/318,408 are rejected herein on the ground of non-statutory double patenting as they recite a broader version of the claims of the commonly owned U.S. Patent No. 11,036,607, in view of the prior art. Claims 1 – 3 and 6 – 10 are reproduced in the table below adjacent to the similar subject matter of claims 1 – 11 of U.S. Patent No. 11,036,607.
Instant Application #17/318,408
U.S. Patent No. 11,036,607
1. A computer-implemented method comprising: receiving data associated with a plurality of metrics being monitored in association with a platform;
1. A method comprising:
receiving data associated with a plurality of metrics being monitored in association with a platform;


generating, by one or more devices, a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the respective metrics;
generating a second visual that represents the data;
generating a second visual that represents the data, the second visual comprising a tree map visual that includes a plurality of sections and each section of the plurality of sections being associated with an attribute used to compose one or more of the plurality of metrics;
receiving user input in relation to the second visual;
receiving user input that selects a section of the plurality of sections;

identifying, based at least on the user input, a subset of the plurality of metrics related to the attribute associated with the selected section; and
updating the first visual to re-render the circular heatmap and the object based on the user input.  

updating the first visual to re-render the circular heatmap and the object so the object represents the subset of the plurality of metrics.
2. The method of claim 1, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
3. The method of claim 1, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time.
4. The method of claim 1, wherein a location of the object on the radar-based visual signals normal activity associated with the plurality of metrics as the location of the object remains within a set of centrally located regions of the radar-based visual over time.
6. The method of claim I, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an 

3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
8. The method of claim 7, wherein a larger size of the objects represents that the real- time data for the respective metrics is more anomalous than a smaller size of the objects.
3. The method of claim 1, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
9. The method of claim 1, wherein the first visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data on to a two-dimensional map.
16. The system of claim 12, wherein the first visual is generated using an unsupervised artificial neural network algorithm that projects high-dimensional data on to a two-dimensional map.
10. The method of claim 9, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation to produce the circular heatmap for rendering.
17. The system of claim 16, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar-based visual is displayed.

	U.S. Patent No. 11,036,607 fails to teach the subject matter of claims 4 and 5, including wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap and wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap.
Vander Broek teaches wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data and wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Vander Broek related to displaying data set regions on a heatmap based upon density (number of events within the data set) and apply them to the teachings of U.S. Patent No. 11,036,607 for the purpose of designing the heatmap to be readily identifiable by a user. One would be motivated as such as this allows data analysts or system administrators to identify, collect, and analyze large quantities of data from network devices distributed throughout a multiple data sources (Vander Broek Paragraph [0004]).
	U.S. Patent No. 11,036,607 and Vander Broek fail to teach wherein regions of the circular heatmap are placed in more centrally or more peripherally located regions of the circular heatmap based upon their attributes.
	However, in analogous art, Chen teaches wherein regions of the circular heatmap are placed in more centrally or more peripherally located regions of the circular heatmap based upon their frequency (data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332])).
Chen related to mapping objects on a circular map based upon their respective network measurements and apply them to the known device of U.S. Patent No. 11,036,607 and Vander Broek for the purpose of yielding the predictable result of providing network data based upon measured values. One would be motivated as such as information may be displayed that is most relevant at a particular point in time (Chen Paragraph [0289]).
Independent claims 11 and 20 recite claim language similar to claim 1 above and are rejected under the same rationale. Dependent claims 9 – 19 recite claim language similar to dependent claims 2 – 10 above and are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 11 – 18 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek (US 2015/0213631 A1) in view of Chen et al. (US 2017/0083585 A1), hereinafter “Chen”.
Regarding claim 1, Vander Broek computer-implemented method comprising: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are collected from various devices (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing the plurality of metrics within the heatmap (providing a visualization of events occurring during a time range (Vander Broek Paragraph [0071]) visualization may be in the form of a heat map representing a set of data from the events (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the circular heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])).  
Vander Broek fails to teach a distance of objects from the center of the circular heatmap being based on how respective metrics of the objects match observed data.
Chen teaches distance of objects from the center of the circular map (displaying particular display arcs at a radial distance from the center of a timeline (Paragraph [0341])) being based on how respective metrics of the objects match observed data (radial distance of the particular arc is based on one or more values associated with the corresponding event, wherein the values include a bandwidth measurement of a network request and each arc representing one or more timestamped events are displayed at their corresponding radial distance based upon their respective bandwidth measurement of their network requests (Paragraph [0341] and Fig. 35)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Chen related to mapping objects on a circular map based upon their respective network measurements and apply them to the known device of Vander Broek for the purpose of yielding the predictable result of providing network data based upon measured values. One would be motivated as such as information may be displayed that is most relevant at a particular point in time (Chen Paragraph [0289]).

Regarding claim 2, Vander Broek and Chen teach the method of claim 1, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time (such graphical visualizations may allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) inherits motivation to combine from respective parent claim.).  

Regarding claim 3, Vander Broek and Chen teach the method of claim 1, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time (determining outliers by comparing actual plotted events to expected events (Vander Broek Paragraph [0111]) coloring shades of the heatmap based upon higher event counts located closer to a maximum event count (Vander Broek Paragraph [0099]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) inherits motivation to combine from respective parent claim.).  

Regarding claim 4, Vander Broek and Chen teach the method of claim 1, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 5, Vander Broek and Chen teach the method of claim 1, wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 6, Vander Broek and Chen teach the method of claim I, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics (color gradient of event counts on the heatmap may be used to indicate the number of events within a particular region wherein the color gradient is an exponential scale which shows the number of events per data point (Vander Broek Paragraphs [0099 – 0100]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 7, Vander Broek and Chen teach the method of claim 1, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics (size of regions indicating data sets of events may indicate the relative count density of the events (Vander Broek Paragraph [0082]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 8, Vander Broek and Chen teach the method of claim 7, wherein a larger size of the objects represents that the real-time data for the respective metrics is more anomalous than a smaller size of the objects (larger objects have a larger density and indicate more events of that data set (Vander Broek Paragraph [0082]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 11, Vander Broek teaches a system comprising:
one or more processing units (Vander Broek Paragraphs [0113 – 0114]); and 
computer-readable storage media storing instructions that, when executed by the one or more processing units (Vander Broek Paragraphs [0113 – 0114]), cause the system to perform operations comprising: 
obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are collected from various devices (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing the plurality of metrics within the heatmap (providing a visualization of events occurring during a time range (Vander Broek Paragraph [0071]) visualization may be in the form of a heat map representing a set of data from the events (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the circular heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])).  
  
Vander Broek and Chen teach the system of claim 11, wherein a location of the object on the circular heatmap signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the circular heatmap towards a peripherally located region of the circular heatmap over time (such graphical visualizations may allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) inherits motivation to combine from respective parent claim.).  

Regarding claim 13, Vander Broek and Chen teach the system of claim 11, wherein a location of the object on the circular heatmap signals normal activity associated with the plurality of metrics as the location of the object remains within one or more centrally located regions of the circular heatmap over time (determining outliers by comparing actual plotted events to expected events (Vander Broek Paragraph [0111]) coloring shades of the heatmap based upon higher event counts located closer to a maximum event count (Vander Broek Paragraph [0099]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) inherits motivation to combine from respective parent claim.).  

Regarding claim 14, Vander Broek and Chen teach the system of claim 11, wherein one or more centrally located regions of the circular heatmap represent scenarios that are more frequently observed according to the observed historic data than a more peripherally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 15, Vander Broek and Chen teach the system of claim 11, wherein one or more peripherally located regions of the circular heatmap represent scenarios that are less frequently observed according to the observed historic data than a more centrally located region of the circular heatmap (density (how often an event occurs, e.g., frequency) is indicated on the heatmap as a relative event count for events in a region, wherein density can be visualized on the GUI (Vander Broek Paragraph [0082]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 16, Vander Broek and Chen teach the system of claim 11, wherein one or more centrally located regions of the circular heatmap are rendered in a first color that signals normal activity associated with the plurality of metrics and one or more peripherally located regions of the circular heatmap are rendered in a second color that signals anomalous activity associated with the plurality of metrics (color gradient of event counts on the heatmap may be used to indicate the number of events within a particular region wherein the color gradient is an exponential scale which shows the number of events per data point (Vander Broek Paragraphs [0099 – 0100]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 17, Vander Broek and Chen teach the system of claim 11, wherein sizes of the objects are based on a degree to which real-time data for the respective metrics is anomalous in relation to the observed historic data of the respective metrics (size of regions indicating data sets of events may indicate the relative count density of the events (Vander Broek Paragraph [0082]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.).  

Regarding claim 18, Vander Broek and Chen teach the system of claim 17, wherein a larger size of the objects represents that the real- time data for the respective metrics is more anomalous than a smaller size of the objects. (larger objects have a larger density and indicate more events of that data set (Vander Broek Paragraph [0082]) displaying particular display arcs at a radial distance from the center of a timeline (axis is the center of the circle) (Chen Paragraph [0341]) data representing events are placed within a circular arc around a center point, wherein objects are placed a particular radial distance from the center point based upon display attributes (Chen Paragraph [0332]) inherits motivation to combine from respective parent claim.)  

Vander Broek teaches a non-transitory computer-readable storage media having instructions stored thereon that are executable by one or more processing units to perform operations (Vander Broek Paragraphs [0113 – 0114]) including: 
receiving data associated with a plurality of metrics being monitored in association with a platform (obtaining events from one or more data stores, wherein the events may be performance measurements of IT components and are collected from various devices (Vander Broek Paragraph [0066])); 
generating a first visual that represents the data and that renders a heatmap and renders an object representing the plurality of metrics within the heatmap (providing a visualization of events occurring during a time range (Vander Broek Paragraph [0071]) visualization may be in the form of a heat map representing a set of data from the events (Vander Broek Paragraph [0049])); 
generating a second visual that represents the data (generating a value table within the GUI (Vander Broek Paragraph [0082]) displaying a value table along with the heat map, wherein the value table comprises rows of the extracted values of the specific field of the heat map, both the value table and the heat map for events over a specified time range (Vander Broek Paragraph [0106]));
receiving user input in relation to the second visual (user may manipulate controls to change the time granularity for a specified field for each of the values of that specified field (Vander Broek Paragraph [0084])); and
updating the first visual to re-render the circular heatmap and the object based on the user input (user may choose a specific subcategory which displays the visual representation of these values over time (Vander Broek Paragraph [0086]) value data displayed as a heat map (Vander Broek Paragraph [0089]) heatmap is updated automatically based on user input (Vander Broek Paragraph [0092])).  
Vander Broek fails to teach a distance of objects from the center of the circular heatmap being based on how respective metrics of the objects match observed data.
However, in analogous art, Chen teaches distance of objects from the center of the circular map (displaying particular display arcs at a radial distance from the center of a timeline (Paragraph [0341])) being based on how respective metrics of the objects match observed data (radial distance of the particular arc is based on one or more values associated with the corresponding event, wherein the values include a bandwidth measurement of a network request and each arc representing one or more timestamped events are displayed at their corresponding radial distance based upon their respective bandwidth measurement of their network requests (Paragraph [0341] and Fig. 35)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Chen related to mapping objects on a circular map based upon their respective network measurements and apply them to the known device of Vander Broek for the purpose of yielding the predictable result of providing network data based upon measured values. One would be motivated as such as information may be displayed that is most relevant at a particular point in time (Chen Paragraph [0289]).
Claims 9, 10, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Chen and further in view of Alkan et al. (US 2020/0159836 A1), hereinafter “Alkan”.
Regarding claim 9, where Vander Broek and Chen teach the method of claim 1 and generating a first visual using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek and Chen fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek and Chen for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Regarding claim 10, Vander Broek, Chen, and Alkan teach the method of claim 9, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation to produce the circular heatmap for rendering (time series event data is extracted and used to generate the visual representation of the heat map (Vander Broek Paragraphs [0036 – 0037] and [0049]) the machine learning algorithms further include self-organizing maps (Alkan Paragraph [0084]) inherits motivation to combine from respective parent claims.).  

Vander Broek and Chen teach the system of claim 11and generating a first visual using an algorithm to project high dimensional data on a two dimensional map (displaying time series data in a two dimensional visualization (Vander Broek paragraph [0089])), Vander Broek and Chen fail to teach using an unsupervised artificial neural network algorithm.  
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine learning component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the known techniques of Alkan related to using machine learning algorithms and apply them to the known device of Vander Broek and Chen for the purpose of yielding the predictable result of implementing the known technologies behind machine and heuristic analysis to train computer elements to respond in an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.

Conclusion
Prior art that was found pertinent to Applicant’s claimed invention but was not used in making the rejections presented herein comprises:
Maycotte et al. (US 2014/0075018 A1) which teaches receiving event signals indicative of user interaction with a network and recording event signals for network statistics.
Harutyunyan et al. (US 2019/0026206 A1) which teaches analyzing and detecting anomalies in a computer network based upon monitoring of data and event messages from distributed data sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.K.B/             Examiner, Art Unit 2459             

/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459